DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/19/22.  These drawings are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Van Varick et al. in US Publication 2017/0224072 in view of Turpin in US Patent 3912209.
Regarding Claim 1, Van Varick teaches a walking cane comprising: a main body having first (toward 50) and second (toward 54a) ends and an intermediate shaft (54); a first handle (see Fig. 6A) mounted at said first end of said main body having a grip section having an end (55) affixing said first handle to said first end of said main body, an opposite end having one or more sections (such as 52 and A, see below) oriented generally perpendicularly to said main body, and sized to accommodate a two-handed grip of a user (the inner surface of 52 can be grasped by both hands of the user in exactly the same manner as that shown in applicant’s Fig. 4), a lower body (20) slidably engaged with said main body along said shaft such that the length of said cane is adjusted by the relative positioning of said main and lower bodies; and an interlocking mechanism (84/86) selectively affixing said main and lower bodies in a preselected relative position. Van Varick is silent on the inclusion of a second handle. Turpin teaches a walking cane with a shaft lower body (18) and a pivoting second handle (14) mounted on said lower body which is axially aligned with said shaft and said lower body in a first position (Fig. 1) and generally perpendicular to said shaft and said lower body in a second position (see dashed lines, Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Van Varick by adding a second handle as taught by Turpin in order to provide a more stable base for the cane.

    PNG
    media_image1.png
    723
    399
    media_image1.png
    Greyscale

Regarding Claim 2, Van Varick, as modified, teaches that said first handle is angular to accommodate a two handed grip.
Regarding Claim 3, Van Varick, as modified, teaches that said main body, said lower body and said interlocking mechanism have a plurality of preselected relative positions and the user affixes said main body and said lower body in a relative position by selecting one of said plurality of preselected relative positions and engaging said interlocking mechanism at said position (See Figs. 17A-B).
Regarding Claim 4, Van Varick, as modified, teaches (see Turpin) that said pivoting second handle is mounted at least partially interior to said lower body in said first position (see Turpin Fig. 1).
Regarding Claim 5, Van Varick, as modified, teaches (see Turpin) that said pivoting second handle forms an extension of said lower body when in said first position (see Turpin, Fig. 1).
Regarding Claim 6, Van Varick, as modified, teaches (see Turpin) that said second handle may be locked in either of first (via Turpin, 19) and second positions.
Regarding Claim 7, Van Varick, as modified, teaches that said second handle is sized to allow a two handed grip thereon (the device can be used to accommodate a hand on either side of the shaft).
Regarding Claim 8, Van Varick, as modified, teaches that each hand of the grip is placed on opposite ends of said second handle, separated by said pivotable mounting of said second handle on said lower body (the device can be used in such a manner).
Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Van Varick et al. in US Publication 2017/0224072 in view of Mortenson in US Patent 8919362.
Regarding Claim 1, Van Varick teaches a walking cane comprising: a main body having first (toward 50) and second (toward 54a) ends and an intermediate shaft (54); a first handle (see Fig. 6A) mounted at said first end of said main body having a grip section having an end (55) affixing said first handle to said first end of said main body, an opposite end having one or more sections (such as 52 and A, see above) oriented generally perpendicularly to said main body, and sized to accommodate a two-handed grip of a user (the inner surface of 52 can be grasped by both hands of the user in exactly the same manner as that shown in applicant’s Fig. 4), a lower body (20) slidably engaged with said main body along said shaft such that the length of said cane is adjusted by the relative positioning of said main and lower bodies; and an interlocking mechanism (84/86) selectively affixing said main and lower bodies in a preselected relative position. Van Varick is silent on the inclusion of a second handle. Mortenson teaches a walking cane with a shaft lower body (24) and a pivoting second handle (50) mounted on said lower body which is axially aligned with said shaft and said lower body in a first position (Fig. 4b) and generally perpendicular to said shaft and said lower body in a second position (Fig. 4b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Van Varick by adding a second handle as taught by Mortenson in order to provide a more stable base for the cane
Regarding Claim 9, Van Varick, as modified, teaches (see Mortenson) that said second handle is mounted exterior to said lower body.
Regarding Claim 10, Van Varick, as modified, teaches (see Mortenson) that said second handle is generally coplanar with the exterior surface of said lower body and mounted exterior thereto.
Regarding Claim 11, Van Varick, as modified, teaches (see Mortenson) that said second handle pivots outwardly from only one side of said lower body.

Allowable Subject Matter
Claims 12-20 are allowed.

Response to Arguments
Applicant's arguments filed 10/19/22 have been fully considered but they are not persuasive.
The sections of Van Varick, specifically section 52, can inherently be grasped by a user in exactly the same manner as that shown in Fig. 4 of the applicant’s figures. By grabbing the top of the handle with both hands outstretched, the user will grasp the handle in the manner intended by the applicant. 
Neither Turpin nor Mortenson are relied upon to teach the two-handed grip section recited in the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636